DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend claim 10 as follows:
A battery power pack, comprising: 
a powerpack housing, having a shape, and having a front side surface sufficient in size to form a wireless charging pad, and having a rear side surface; 
a battery power source, inside the powerpack housing;
a first charging pad, built into the front side surface, receiving power from the battery power source, and providing the power as a wireless power charge to a wireless chargeable device that is brought into proximity with the front surface; and
a second charging pad, located on the rear side surface, and detachable from the rear side surface of the powerpack housing and movable relative to the rear side surface, the second charging pad attached by a flexible and movable wire and also receiving power from the battery power source and providing power as a wireless power charge to a [[wireless]] second wireless chargeable device brought into proximity with the second charging pad.
Amend claim 14 as follows:
10, wherein the wire is spring-loaded into its retracted position to retract automatically. 
 Reasons for Allowance
Claims 1-4, 6-7, 10 and 13-14 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 10, the prior art does not disclose “…the second charging pad connected to the battery by a flexible and movable wire, where the second charging pad is removable from the housing and movable to a different position relative to the housing, and  receiving power over the flexible wire… and allow the second side wireless charger to be moved to different positions relative to the first wireless charger “ in combination with the remaining limitations of independent claims 1 and 10. Dependent claims 2-4, 6-7 and 13-14 are also allowed.
The examiner found AMANO et al. (US 2015/0326053, hereinafter AMANO) and MILLER et al. (US 2016/0233711, hereinafter MILLER) to be the closest prior art of record.
AMANO discloses a docking station in the system may include a first transmission source configured to emit wireless charging power along a first transmission axis from a first body. The docking station may include a second power transmission source configured to emit wireless charging power along a second transmission axis from a second body. In some embodiments, the first transmission axis may not intersect with the second transmission axis. In some embodiments, the first transmission axis may be divergent from the second transmission axis. MILLER discloses a portable charger comprising a built in power source comprising a rechargeable battery. However neither reference nor their combination a second charging pad 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859